Exhibit 10.1

  

WARRANT AMENDMENT AND EXERCISE AGREEMENT

 

This Warrant Amendment and Exercise Agreement (this “Agreement”), dated as of
September [_], 2018, is by and between Nxt-ID, Inc., a Delaware corporation (the
“Company”), and the undersigned holder (the “Holder”) of warrants to purchase
shares of the Company’s common stock, par value $0.0001 per share (the “Common
Stock”).

 

WHEREAS, the Holder beneficially owns in the aggregate the number of warrants to
purchase Common Stock at an exercise price of $2.00 per share that are
exercisable until [_____]1, as set forth on the Holder’s signature page hereto
(the “Original Warrants”).

 

WHEREAS, in order to induce the Holder to exercise the Original Warrants from
time to time and ideally prior to December 31, 2018, the Company and the Holder
hereby agree to: (i) amend the Warrants to reduce the exercise price and (ii)
upon each such exercise, issue to the Holder a New Warrant (as hereinafter
defined), all as set forth in this Agreement.

 

WHEREAS, in compliance with Section 5(l) of the Original Warrants, this Warrant
Agreement shall be effective upon the due execution and delivery of this Warrant
Amendment Agreement by the Company and the Holder.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. Capitalized terms not defined in this Agreement shall
have the meanings ascribed to such terms in the Original Warrants or New
Warrants, as applicable.

 

ARTICLE II

AMENDMENT OF ORIGINAL WARRANTS

 

Section 2.1 Amendment of Original Warrants.

 

(a) On the date hereof, the defined term “Exercise Price” set forth in Section
2(b) of the Original Warrants shall be amended to equal $1.50 (the “Amended
Exercise Price”) (the “Original Warrant Amendment” and the Original Warrant,
after giving effect to the Original Warrant Amendment, the “Amended Warrant”).

 

(b) Except as expressly set forth in this Agreement, all terms of the Original
Warrants are, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects, and the Holder reserves all of its
rights, remedies, powers, and privileges.

  

(c) Within seven (7) Trading Days of the date hereof, the Company hereby
covenants and agrees to file a prospectus supplement to the registration
statement on Form S-3, originally filed on January 5, 2018, (File No.
333-222452) (the “Registration Statement”) with respect to the Original Warrant
Amendment.

 

 

 



 

1 July 19, 2022 through May 13, 2023.

 

 1 

 

 

ARTICLE III

ISSUANCE OF NEW WARRANTS

 

Section 3.1 Issuance of New Warrants. Upon each exercise of an Amended Warrant
that occurs on or prior to December 31, 2018, in addition to the issuance of the
Warrant Shares (as defined in the Amended Warrants) on or prior to the Warrant
Share Delivery Date (as defined in the Amended Warrants), the Company shall
deliver to the Holder a new warrant in the form attached hereto as Exhibit A
(the “New Warrants”) to purchase a number of shares of Common Stock equal to the
number of Amended Warrants that the Holder has exercised pursuant to the terms
of the Amended Warrants. The Holder understands, acknowledges, and agrees that
it shall not be entitled to any New Warrants in the event such exercise does not
occur on or prior to December 31, 2018.

 

Section 3.2 Legends; Restricted Securities.

 

(a) The Holder understands that the New Warrants and the shares of Common Stock
underlying New Warrants (the “New Warrant Shares”) are not, and may never be,
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or the securities laws of any state and, accordingly, each certificate, if any,
representing such securities shall bear a legend substantially similar to the
following:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

 



 2 

 

 

(b) Certificates evidencing the New Warrant Shares shall not contain any legend
(including the legend set forth in Section 3.2(a) hereof), (i) for shares resold
via prospectus while a registration statement covering the resale of such New
Warrant Shares is effective under the Securities Act, (ii) following any sale of
such New Warrant Shares pursuant to Rule 144, (iii) if such New Warrant Shares
are eligible for sale under Rule 144, without the requirement for the Company to
be in compliance with the current public information required under Rule 144 as
to such New Warrant Shares and without volume or manner-of-sale restrictions if
such shares New Warrant Shares are exercised on a cashless basis, or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Securities and Exchange Commission (the “Commission”)). The Company shall
cause its counsel to issue a legal opinion to the transfer agent promptly after
the Delegend Date (as defined below) if required by the Company and/or the
transfer agent, or requested by the Holder, to effect the removal of the legend
hereunder. If such New Warrant Shares may be sold under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 or if such legend is not otherwise required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such New Warrant Shares shall be issued free of all legends. The Company agrees
that following the Delegend Date or at such time as such legend is no longer
required under this Section 3.2(b), it will, no later than two (2) Trading Days
following the delivery by the Holder to the Company or the transfer agent of a
certificate representing the New Warrant Shares issued with a restrictive legend
(such second Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to the Holder a certificate representing such shares that is free from
all restrictive and other legends or, at the request of the Holder shall credit
the account of the Holder’s prime broker with the Depository Trust Company
System as directed by the Holder. The Company may not make any notation on its
records or give instructions to the transfer agent that enlarge the restrictions
on transfer set forth in this Section 3.2(b). As used herein, “Delegend Date”
means the earliest of the date that (a) a registration statement with respect to
the New Warrant Shares has been declared effective by the Commission or (b) all
of the New Warrant Shares have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions or (c) following the six (6) month anniversary of
(I) the issuance date of a New Warrant if such New Warrant is exercised pursuant
to a cashless exercise or (II) the date of the related cash exercise of the New
Warrants, provided, in each case that the applicable holder of the New Warrants
or the New Warrant Shares, as the case may be, is not an Affiliate of the
Company, the Company is in compliance with the current public information
required under Rule 144 (“Current Public Information Requirement”) and all such
New Warrant Shares may be sold pursuant to Rule 144 or an exemption from
registration under Section 4(a)(1) of the Securities Act without volume or
manner-of-sale restrictions; provided, further, that if the Company fails to
comply with the Current Public Information Requirement at any time following the
applicable six (6) month anniversary set forth above and the one (1) year
anniversary of the issuance date of any New Warrants, the Company shall promptly
provide notice to the Holder and the Holder undertakes not to sell such New
Warrant Shares pursuant to Rule 144 until the Company notifies the Holder that
it has regained compliance with the Current Public Information Requirement; and
provided, further, that if a delegending is in effect solely as the result of
the effectiveness of a registration statement covering the resale of any New
Warrant Shares, the Holder undertakes not to sell any such New Warrant Shares if
the Holder is notified or otherwise becomes aware that such registration
statement has been withdrawn or suspended, contains a material misstatement or
omission or has become stale. The Holder agrees with the Company that the Holder
will sell or transfer any New Warrants or New Warrant Shares pursuant to either
the registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if such
securities are sold pursuant to a registration statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing any
such securities as set forth in this Section 3.2 or otherwise is predicated upon
the Company’s reliance upon this understanding.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Representations and Warranties of the Company. The Company hereby
makes the representations and warranties set forth below to the Holder that as
of the date of its execution of this Agreement:

 

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Company and no further
action is required by such Company, its board of directors or its stockholders
in connection therewith. This Agreement has been duly executed by the Company
and, when delivered in accordance with the terms hereof will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 



 3 

 

 

(b) Organization. The Company is a duly organized and validly existing
corporation in good standing under the laws of the State of Delaware.

 

(c) Registration Statement. The Warrant Shares (as defined in the Amended
Warrants) are registered for issuance pursuant to the Registration Statement and
the Company knows of no reasons, after the filing of the prospectus supplement
thereto as contemplated by Section 2.1(c), why the Registration Statement shall
not remain available for the resale of such Warrant Shares for the foreseeable
future. The Company shall use reasonable best efforts to keep the Registration
Statement effective and available for the resale of the Warrant Shares
underlying the Amended Warrants until all Amended Warrants are exercised. If the
Company is unable to keep the Registration Statement effective and available,
the Holder may exercise the Amended Warrants by means of a cashless exercise in
accordance with the terms of the Amended Warrants using the Amended Exercise
Price.

 

(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.

 

(e) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, the Company confirms that neither
it nor any other Person acting on its behalf has provided any of Holder or their
agents or counsel with any information that it believes constitutes or might
constitute material, non-public information. The Company understands and
confirms that the Holder will rely on the foregoing representation in effecting
transactions in securities of the Company. All of the disclosure furnished by or
on behalf of the Company to the Holder regarding the Company and its
Subsidiaries, their respective businesses and the transactions contemplated
hereby, including but not limited to the disclosure set forth in the SEC Reports
(as defined below), is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. As used herein, “SEC Reports” means all
reports, schedules, forms, statements and other documents required to be filed
by the Company with the Commission pursuant to the reporting requirements of the
Exchange Act, including all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein.

 



 4 

 

 

(f) Issuance of Securities. The issuance of the New Warrants are duly authorized
and, upon issuance in accordance with the terms of this Agreement, the New
Warrants shall be validly issued and free from all preemptive or similar rights
(except for those which have been validly waived prior to the date hereof),
taxes, liens and charges and other encumbrances with respect to the issue
thereof. As of the date hereof, a number of shares of Common Stock shall have
been duly authorized and reserved for issuance which equals or exceeds the
maximum number of New Warrant Shares (without taking into account any
limitations on the exercise of the New Warrants set forth therein). Upon
exercise of the New Warrants in accordance with the New Warrants, the New
Warrant Shares when issued will be validly issued, fully paid and nonassessable
and free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock. Assuming the accuracy of
each of the representations and warranties set forth in Section 4.2 of this
Agreement, the offer and issuance by the Company of the New Warrants is exempt
from registration under the Securities Act.

 

(g) No General Solicitation. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the New Warrants.

 

(h) No Integrated Offering. None of the Company, its Subsidiaries or any of
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the New Warrants or the New Warrant Shares (collectively, the
“Securities”) under the Securities Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of shareholders of the Company for purposes of the Securities Act or
any applicable shareholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated for
quotation. None of the Company, its Subsidiaries, their affiliates nor any
Person acting on their behalf will take any action or steps that would require
registration of the issuance of any of the Securities under the Securities Act
or cause the offering of any of the Securities to be integrated with other
offerings for purposes of any such applicable shareholder approval provisions.

 

(i) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the Securities Act (“Regulation
D Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the Holder a copy of any disclosures provided thereunder.

 

(j) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) of the Securities Act.

 



 5 

 

 

Section 4.2 Representations and Warranties of the Holder. The Holder hereby
makes the representations and warranties set forth below to the Company that as
of the date of its execution of this Agreement.

 

(a) Due Authorization. The Holder represents and warrants that (i) the execution
and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms.

 

(b) No Conflicts. The Holder represents and warrants that the execution,
delivery and performance of this Agreement by the Holder and the consummation by
the Holder of the transactions contemplated hereby do not and will not: (i)
conflict with or violate any provision of the Holder’s organizational or charter
documents, or (ii) conflict with or result in a violation of any agreement, law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority which would interfere with the ability of
the Holder to perform its obligations under this Agreement.

 

(c) Access to Information. The Holder acknowledges that it has had the
opportunity to review this Agreement and the SEC Reports and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the exercise of the Original Warrants and the merits and risks of
investing in the Warrant Shares; (ii) access to information about the Company
and its financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other due diligence investigations
conducted by the Holder or its advisors, if any, or its representatives shall
modify, amend or affect the Holder’s right to rely on the Company’s
representations and warranties contained herein. The Holder acknowledges and
agrees that neither AGP (the “Agent”) nor any Affiliate of the Agent has
provided the Holder with any information or advice with respect to the
Securities nor is such information or advice necessary or desired. Neither the
Agent nor any Affiliate has made or makes any representation as to the Company
or the quality of the securities issued and issuable hereunder and the Agent and
any Affiliate may have acquired non-public information with respect to the
Company which the Holder agrees need not be provided to it. In connection with
the issuance of the securities hereunder to the Holder, neither the Agent nor
any of its Affiliates has acted as a financial advisor or fiduciary to the
Holder.

 

(d) Holder Status. The Holder represents and warrants that is an “accredited
investor” as defined in Rule 501 under the Securities Act.

 

(e) Knowledge. The Holder, either alone or together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Warrant Shares, and has so evaluated the merits
and risks of such investment. The Holder is able to bear the economic risk of an
investment in the Warrant Shares and, at the present time, is able to afford a
complete loss of such investment.

 



 6 

 

 

ARTICLE V

MISCELLANEOUS

 

Section 5.1 Company Lock-Up. Subject to the last sentence of this Section 5.1,
from the date hereof until the date that is twenty (20) Trading Days following
the date hereof (the “Trigger Date”), the Company shall not, directly or
indirectly, file any registration statement with the Commission, or file any
amendment or supplement thereto or cause any registration statement or amendment
thereto to be declared effective by the Commission, or grant any registration
rights to any Person that can be exercised prior to such time as set forth
above, other than pursuant to Section 2.1(c). Notwithstanding anything to the
contrary herein, this Section 5.1 shall not apply to any registration statement
or offering of the Company relating to a registration statement that has already
been filed with the Commission, regardless of what amendments or changes are
made to such registration statement or offering; provided, that no securities of
the Company are permitted to be issued or are issuable under any such
registration statement until after the Trigger Date.

 

Section 5.2 Filing of Form 8-K. Prior to 5:30 P.M. New York time on September
20, 2018, the Company shall issue a Current Report on Form 8-K disclosing the
material terms of the transactions contemplated hereby (the “8-K Filing”). From
and after the issuance of the 8-K Filing, the Company represents to the Holder
that it shall not be in possession of any material, nonpublic information
received from the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, that is not disclosed in
the 8-K Filing. In addition, effective upon the filing of the 8-K Filing, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations to the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and the Holder or any of its affiliates, on the other hand, shall
terminate and be of no further force or effect. The Company shall not, and shall
cause each of its Subsidiaries and its and each of their respective officers,
directors, affiliates employees and agents, not to, provide the Holder with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the date hereof without the express prior written consent of the
Holder. To the extent that the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents, delivers any
material, non-public information to the Holder without the Holder’s prior
written consent, the Company hereby covenants and agrees that the Holder shall
not have any duty of confidentiality to the Company, any of its Subsidiaries or
any of their respective officers, directors, affiliates, employees or agents
with respect to, or a duty to the to the Company, any of its Subsidiaries or any
of their respective officers, directors, affiliates, employees or agent not to
trade on the basis of, such material, non-public information. The Company
understands and confirms that the Holder will rely on the foregoing
representations in effecting transactions in securities of the Company.

 

Section 5.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made by email to the
email address of the Holder set forth on Holders’ signature page.

 

Section 5.4 Survival. All warranties and representations (as of the date such
warranties and representations were made) made herein or in any certificate or
other instrument delivered by it or on its behalf under this Agreement shall be
considered to have been relied upon by the parties hereto and shall survive the
issuance of the New Warrants. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties;
provided however that no party may assign this Agreement or the obligations and
rights of such party hereunder without the prior written consent of the other
parties hereto.

 

Section 5.5 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 



 7 

 

 

Section 5.6 Several, Not Joint Obligations. The obligations of each Holder
hereunder are several and not joint with the obligations of any other Holders
hereunder, and no Holder shall be responsible in any way for the performance of
the obligations of any other Holder hereunder. Nothing contained herein or in
any other agreement or document delivered at any closing, and no action taken by
any Holder pursuant hereto, shall be deemed to constitute the Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Holder shall be entitled to protect and enforce its rights, including, but
not limited to, the rights arising out of this Agreement, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose

 

Section 5.7 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the Governing Law provision of the New Warrants.

 

Section 5.9 Entire Agreement. The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

Section 5.10 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

  

[Balance of the Page Intentionally Left Blank; Signatures Follow on Subsequent
Pages]

 

 8 

 

  

IN WITNESS WHEREOF, the undersigned have executed this Warrant Amendment
Agreement as of the date first written above.

 

COMPANY:         By:                   Name:      Title:    

 

 

 9 

 

  

[HOLDER SIGNATURE PAGES TO NXT-ID, INC. WARRANT AMENDMENT AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 



Name of Holder:   

 

Signature of Authorized Signatory of Holder:   

 

Name of Authorized Signatory:   

 

Title of Authorized Signatory:   

 

Email Address of Holder:   

 

Number of Original Warrants held:   

 

Address for Delivery of New Warrants for Holder:                           

 

 10 

 



 

EXHIBIT A

 

Form of New Warrant

 



 11 

